Citation Nr: 0902077	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cervical disc disease, 
including as secondary to the veteran's service-connected 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, and an October 2004 rating decision 
issued by the VA RO in St. Petersburg, Florida, which, inter 
alia, denied the veteran's June 2002 claim for service 
connection for cervical disc disease, including as secondary 
to the veteran's service-connected right shoulder disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in March 2007 at the 
RO.  A transcript of this hearing is associated with the 
claims file.

In July 2007, the Board remanded this issue for a VA 
examination.  In April 2008, the Board again remanded this 
issue for a VA examination in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998), as well as for proper notice 
for a claim for secondary service connection, in accordance 
with Allen v. Brown, 7 Vet. App. 439 (1995).  This claim is 
returned to the Board for further appellate consideration.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's cervical disc disease and either 
his time in service or his service-connected right shoulder 
disorder.


CONCLUSION OF LAW

The veteran's cervical disc disease is not proximately due to 
or the result of the veteran's service-connected right 
shoulder disorder, neither was it incurred in or aggravated 
by his time in service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated July 2002, April 2004, August 2007, and May 
2008, provided to the veteran before the October 2004 rating 
decision, the November 2007 supplemental statement of the 
case, and the October 2008 supplemental statement of the 
case, respectively, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed 
the veteran of what evidence was needed to establish his 
service connection claim, what VA would do and had done, and 
what evidence he should provide.  The letters also informed 
the veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.  In addition, the veteran was provided 
with VA examinations in January 1995, November 2002, 
September 2007, and May 2008.

Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with such notice in March 2006, and again in 
August 2007.  However, since the veteran's claim is being 
denied, neither a disability rating nor an effective date 
will be assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disability can be service connected on a secondary basis 
if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the left elbow and left shoulder disorders with 
the service-connected diabetes mellitus).   

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The threshold criterion for service connection, on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The veteran contends that his cervical disc disease was 
caused either by an event in service, or by his service-
connected right shoulder disorder.  In his June 2002 claim, 
the veteran stated that he had constant neck pain caused by 
his right shoulder instability.

In his July 2002 statement in support of claim, the veteran 
asserted that, in the 1977 incident in which he dislocated 
his shoulder, he had fallen on both his shoulder and his 
neck.  The veteran further stated that he has daily neck 
pain, with occasional numbness and tingling radiating to his 
right arm and thumb.  The veteran asserted that he believed 
that his shoulder condition and his neck condition were 
related.  As evidence, he stated that he had submitted a 
doctor's statement explaining the treatment which he was 
receiving for his neck pain.

In his February 2003 statement in support of claim, the 
veteran asserted that, ever since he dislocated his shoulder, 
when the pain in his shoulder flares up, it radiates into his 
neck, causing him to have headaches.  The veteran stated that 
this occurs on a daily basis.  He further reported that, when 
the pain is relieved by treatment, his headaches subside.

In his March 2003 letter, the veteran wrote that he was 
beaten and struck numerous times in the neck, head, shoulder, 
and arm, in a 1975 incident.  He further stated that he had 
recorded problems with his neck in 1977, April 1983, August 
1984, and August 1985.  The veteran also stated that, to deal 
with his neck pain, he "took Tylenol on my own and again 
sucked it up and pressed on."  He stated that he was 
experiencing neck pain on a daily basis, and that he was 
seeking a chiropractor, with whom he would meet in April 
2003.

In an August 2003 letter, the veteran wrote that he was 
attacked and severely beaten in the neck, head, arm, and 
back, in May 1975.  He stated that he was taken to Clark Air 
Base (AB) for treatment for severe trauma and heavy bleeding.

In an April 2004 letter, the veteran that he had submitted 
medical records to VA, and he also cited his March 2003 
statement.  He noted that he continues to receive treatment 
for his neck condition.

In a November 2005 letter, the veteran stated that he had 
suffered severe trauma to his head and neck during a physical 
assault in 1975, while stationed in the Philippines.  He 
stated that, since that incident, he has had problems with 
stiffness and chronic pain.  He noted that he was treated for 
his neck condition in 1982 or 1983, and continues to receive 
treatment.

The veteran responded to an October 2005 letter from the RO, 
in a March 2007 letter, by stating that, while his records 
were silent with respect to cervical disc disease, they "do 
address neck pain and a 'nerve pinch' (medical records 20 and 
21 April 83), August 84, Aug 85 associated with 'pain in 
spine' which was diagnosed as Thoracic and lumbar back 
pain."  The veteran further stated that he was hit while 
driving a Privately Owned Vehicle (POV) in 1995, after his 
separation from service, and hurt his neck, which he believes 
aggravated his existing injury.  The veteran noted that he 
could not recall ever having been sent for an X-ray or 
magnetic resonance imaging (MRI) while in service.

In summary, the veteran points to three incidents that he 
believes led to his current cervical disc disease: a May 1975 
physical assault in the Philippines, a 1977 fall in which he 
dislocated his shoulder, and a post-service automobile 
accident in 1995.

The veteran's service treatment records show no evidence of 
cervical disc disease or other neck conditions in service.

In his December 1973 enlistment examination, the veteran 
indicated that he never had "Bone, joint or other 
deformity," or "Arthritis, Rheumatism, or Bursitis."  He 
reported that he was in good health.  On clinical 
examination, both the veteran's "Head, face, neck and 
scalp" and his "Spine [and] other musculoskeletal" system 
were found to be normal.

In his May 1994 separation examination, the veteran again 
indicated that he never had "Bone, joint or other 
deformity," or "Arthritis, Rheumatism, or Bursitis."  He 
again reported that his health was good.  No standard 
clinical evaluation from May 1994 is of record.  However, the 
clinician did reference a right shoulder dislocation in 1977, 
secondary to a sledding accident, which was treated with 
shoulder re-location and immobilization for two weeks.  The 
clinician also noted that the veteran reported recurrent back 
pain from 1978 to the present, when lifting heavy objects.  
However, the extensive written notes from the clinician show 
no mention of cervical disc disease or any other neck 
conditions.  Moreover, the clinician noted that the 
"examinee denies...any other medical or surgical history."  
Clinical evaluations were performed in July 1982 and January 
1991, both of which occurred after the May 1975 physical 
assault in the Philippines and the 1977 fall in which the 
veteran dislocated his shoulder.  On clinical examination in 
July 1982, the veteran's "Head, face, neck and scalp" were 
found to be normal, and the veteran's "Spine [and] other 
musculoskeletal" system was not rated.  No notes accompanied 
the July 1982 clinical examination.  

On clinical examination in January 1991, both the veteran's 
"Head, face, neck and scalp" and his "Spine [and] other 
musculoskeletal" system were found to be normal.  The 
clinician noted a scalp injury, secondary to trauma, which 
was treated and resolved with no complications and no 
sequelae (NCNS).  No cervical disc disease or other neck 
conditions were noted, and no other traumatic injuries were 
reported.  The clinician stated that the "examinee denies[,] 
and review of medical record fails to reveal[,] any other 
significant medical or surgical history since" the December 
1973 enlistment examination.

In January 1995, the veteran was provided with his first VA 
examination.  The veteran reported that he had dislocated his 
right shoulder by falling down a hill in November 1977.  He 
further stated that he continued to have pain and weakness in 
his shoulder, and that the pain would radiate from his 
shoulder up his back and towards his neck.  On examination, 
the veteran's cervical spine was normal, and had normal range 
of motion.

In June 2000, the veteran's private physician, B. 
Kroneberger, M.D., noted that the veteran had occasional pain 
in his neck and shoulders, but that there was no major 
pathology, and that he was being seen by a chiropractor.  On 
examination, the veteran's neck was supple and otherwise 
unremarkable.

In February 2001,  the veteran's private physician, Dr. 
Kroneberger, again found that the veteran's neck was supple 
and otherwise unremarkable.

In July 2001, the veteran was x-rayed by a VA physician.  The 
physician found that the veteran had changes of degenerative 
disc disease at C4-5 and C5-6.  The physician did not provide 
an etiological opinion.

In February 2002,  the veteran's private physician, Dr. 
Kroneberger, again found that the veteran's neck was supple 
and otherwise unremarkable.

In May 2002,  the veteran's private physician, Dr. 
Kroneberger, again found that the veteran's neck was supple 
and otherwise unremarkable.

In July 2002, the veteran's private chiropractor, J. Hash, 
wrote in a letter that the veteran had first come to him in 
December 1997 with complaints of cervical, cervical/thoracic, 
and shoulder pain, from a November 1977 fall off of a cliff 
in which he had fallen on his neck, head, and shoulder.  The 
chiropractor noted that the veteran reported having major 
flare-ups in 1983, 1984, and December 1997.  The chiropractor 
also noted that he had x-rayed and examined the veteran in 
December 1997, and had found moderate degeneration of the 
C4/C5 and C5/C6 discs and vertebrae.  The chiropractor opined 
that his findings "correlate with the type of injury [the 
veteran] had [in November 1977,] and the amount of 
degeneration would also correlate with the time of his 1977 
injury."  The chiropractor further assessed that the 
veteran's problems would be lifelong.  (The Board notes that 
J. Hash sent a copy of that letter to VA in August 2002.)

At the time of a November 2002, of his low back and right 
shoulder, the VA examiner noted that the veteran reported a 
1977 incident in which he fell off a cliff and dislocated his 
right shoulder and hurt his neck upon landing.  The VA 
examiner noted that the veteran reported that his neck was 
annoying but not terribly painful after that incident, and 
that he did not have the neck checked out.  The veteran also 
reported flairs in his neck in 1982, without injury, for 
which he was heavily medicated.  At the time of the 
examination, the veteran reported some pain and no weakness 
in his neck.  The VA examiner diagnosed the veteran with neck 
pain, and opined that it was "likely not related to [the] 
shoulder dislocation he sustained in [the] military."

In June 2003, the veteran told a VA physician that he had had 
a neck injury when he had dislocated his shoulder, with some 
increased pain in 1982.

In September 2007, the veteran was provided a VA examination 
of his cervical spine.  The VA examiners reviewed the claims 
file and the veteran's service treatment records, and noted 
the veteran's assault-related injuries in the Philippines in 
1975, and his sledding accident in 1977, which the veteran 
alleged was the cause of his cervical spine condition.  On 
examination, the veteran's cervical spine was straight when 
in a neutral position.  There was mild disc space narrowing 
at C4-5, C5-6, and C6-7.  The veteran had good excursion 
between flexion and extension, and no abnormal motion.  The 
VA examiner diagnosed the veteran with multilevel 
degenerative changes, with no evidence of dynamic 
instability.  The VA examiner opined that the veteran's 
current neck pain was less likely than not (less than 50/50 
probability) caused by or a result of the veteran's sledding 
accident in 1977, or the assault in 1975.  As his rationale, 
the VA examiner explained that the veteran's cervical spine 
disorder was mild, involved the most common area of the 
cervical spine to show degeneration, and, since more than 30 
years had elapsed from the time of the injury, was more 
likely to be age-related degeneration.

In May 2008, a VA examiner was asked to provide an 
etiological opinion regarding whether the veteran's cervical 
disc disease was secondary to his service-connected right 
shoulder disorder.  The VA examiner reviewed the claims file.  
The VA examiner opined that the veteran's "neck condition is 
not caused by or a result [of] or aggravated beyond the 
normal progression by his service connected Right Shoulder 
condition."  The VA examiner explained his rationale as 
follows: "The anatomy of the shoulder and neck region is 
such that an injury to a shoulder does not directly cause an 
injury to the cervical spine, either acutely or over time.  
The symptoms in his neck are due to a chronic condition 
degenerative disc disease of the cervical spine [which] is 
not caused by or aggravated by a shoulder condition."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners are so qualified, 
their medical opinions dated November 2002, September 2007, 
and May 2008, constitute competent medical evidence.

Moreover, as the September 2007 VA examiner noted, the lack 
of any objective evidence of complaints, symptoms, or 
findings of a disability for many years after the period of 
active duty is itself evidence which tends to show that the 
condition did not first manifest during active duty.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
thirty-five year period between the veteran's 1977 fall and 
his June 2002 claim suggests that his cervical disc disease 
is not connected to any incident in service.

The Board notes the veteran's private chiropractor J. Hash's 
July 2002 opinion, in which he stated that the veteran's 
moderate degeneration of the C4/C5 and C5/C6 discs and 
vertebrae "correlate with the type of injury [the veteran] 
had [in November 1977,] and the amount of degeneration would 
also correlate with the time of his 1977 injury."  The Board 
can value one medical opinion over another, as long as a 
rational basis is given.  Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  In this case, 
the Board finds that the medical opinions of three 
clinicians, dated November 2002, September 2007, and May 
2008, outweigh the sole conflicting opinion by J. Hash.  
Moreover, the September 
2007 and May 2008 medical opinions are also more probative 
than J. Hash's July 2002 opinion because those clinicians 
reviewed the veteran's claims file, whereas the veteran's 
chiropractor, J. Hash, gives no indication of having done so.  
Review of the claims folder is significant since opinions 
provided are based on the correct facts.  

Finally, the veteran's statements attributing his current 
cervical disc disease to either his time in service or his 
service-connected right shoulder condition are less 
persuasive than the VA examiners' professional medical 
opinions.  As a layperson with no apparent medical expertise 
or training, the veteran is not competent to comment on the 
etiology of a medical disorder.  Where, as here, the 
determinative issue involves medical causation, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Additionally, even if, as the veteran asserted in his March 
2007 letter, his car accident in 1995 aggravated his existing 
neck injury, he would not be granted service connection for 
any injury or aggravation arising out of that car accident, 
because it did not occur during the veteran's service.  
38 C.F.R. § 3.303(a).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim of cervical disc 
disease, including as secondary to the veteran's service-
connected right shoulder disorder; it follows that the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
veteran's claim is denied.





ORDER

Service connection for cervical disc disease, including as 
secondary to the veteran's service-connected right shoulder 
disorder, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


